Citation Nr: 0708928	
Decision Date: 03/27/07    Archive Date: 04/09/07

DOCKET NO.  05-22 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an evaluation higher than 40 percent for 
service-connected recurrent lumbar strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
prostate cancer, claimed as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:     Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from October 1959 to February 
1981.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines.  

In December 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed. 

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board of Veterans' Appeals (Board) which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides; however, VA disagrees with the Haas 
decision and is appealing the decision to the United States 
Court of Appeals for the Federal Circuit.  Recently, the 
Court issued an order in January 2007 temporarily staying the 
adjudication of cases before the Board and VA regional 
offices that are potentially affected by Haas.  Ribaudo v. 
Nicholson, No. 06-2762 (U.S. Vet. App. Jan. 9, 2007) (en 
banc).  The specific claims affected by the stay include 
those involving claims based on herbicide exposure in which 
the only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  A review of the evidence reveals that the veteran's 
claim to reopen the issue of entitlement to service 
connection of prostate cancer claimed as due to Agent Orange 
exposure is subject to the stay.  

 
FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  The competent medical evidence of record does not show 
that the veteran's service-connected recurrent lumbar strain 
more closely approximates unfavorable ankylosis of the entire 
thoracolumbar spine or unfavorable ankylosis of the entire 
spine.  In addition, no neurological manifestations 
associated with the veteran's recurrent lumbar strain have 
been clinically identified.  


CONCLUSION OF LAW

The schedular criteria for an evaluation higher than 40 
percent for service-connected recurrent lumbar strain have 
not been met or approximated.  38 U.S.C.A. §§  1155, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. §§  3.102, 
3.159, 3.321, 4.7, 4.71a, Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In October 2004 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to an 
increased evaluation for a service-connected disability.  The 
RO also notified the veteran that he may submit evidence 
showing that his service-connected recurrent lumbar strain 
had increased in severity and described the type of evidence 
that would support his claim.  The RO further asked the 
veteran to send any evidence in his possession that pertained 
to his claim.  Thus, the RO apprised the veteran of the 
information and evidence necessary to substantiate his 
increased rating claim including which information and 
evidence that he was to provide and which information and 
evidence that VA will attempt to obtain on his behalf, asked 
the veteran to provide any evidence in his possession that 
pertained to his claim, and advised the veteran regarding the 
element of degree of disability prior to the January 2005 
rating decision.  38 C.F.R. § 3.159 (b)(1) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002);  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  While the October 
2004 VCAA notice letter did not address the element of 
effective date, such omission was harmless error in this case 
as the veteran's increased rating claim is being denied for 
reasons explained in greater detail below and, consequently, 
no effective date will be assigned.

The Board further observes that the RO provided the veteran 
with a copy of the January 2005 rating decision, the May 2005 
Statement of the Case (SOC), and the April 2006 Supplemental 
Statement of the Case (SSOC), which included a discussion of 
the facts of the claim, pertinent laws and regulations, 
notification of the basis of the decision, and a summary of 
the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
veteran for a videoconference Board hearing in December 2006.  
The RO also afforded the veteran with a spine examination in 
October 2004.  Additionally, the veteran's private treatment 
records dated from September 1997 to August 2003, a private 
radiological report dated in January 2005, and prior VA spine 
examination reports are of record.  

The Board observes that the veteran reported at the December 
2006 Board hearing that his low back disability had increased 
in severity since the June 2004 VA spine examination; 
however, the veteran more recently underwent a VA spine 
examination in October 2004 and the examination report is of 
record.  Furthermore, there is a January 2005 private 
radiological report pertaining to the veteran's lumbar spine 
of record.  The veteran does not contend that the latter 
reports do not accurately reflect the current severity of his 
low back disability.  Therefore, the Board concludes that a 
remand for another spine examination is not warranted under 
these circumstances.     

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  Accordingly, the Board will 
proceed with appellate review.  


II. 	Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-
07 (1995).  Painful, unstable, or malaligned joints, due to 
healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45. 

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, such as 
the increased rating claim for the veteran's low back 
disability, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7 (2006).     




III.	Analysis 

The veteran service-connected recurrent lumbar strain is 
currently rated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5237 (2006).     

The Board notes that a 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  Id.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  Id.  A 100 
percent rating is assigned for unfavorable ankylosis of the 
entire spine.  Id.  The amended schedule specifically 
provides that the revised criteria include symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Id.  Furthermore, Note 1 instructs that any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, separately, 
under an appropriate diagnostic code.  Id.    

The veteran has reported that he frequently experiences pain 
and muscle spasm and wears a prescribed belt for back 
support.  He has also indicated that back surgery has been 
recommended by a treating physician.  Nevertheless, a review 
of the medical evidence reveals that recent symptomatology 
associated with the veteran's low back disability is not 
commensurate with the schedular criteria for a disability 
rating higher than 40 percent.  At the October 2004 VA spine 
examination, the examining physician noted that the veteran 
was negative for ankylosis.  The examining physician 
similarly found no evidence of ankylosis at the June 2004 VA 
spine examination.  Furthermore, the veteran's private 
treatment records include no findings of ankylosis involving 
any portion of the spine.  As there is no indication in the 
record that the veteran objectively demonstrates unfavorable 
ankylosis of the entire thoracolumbar spine or the entire 
spine as a result of his service-connected low back 
disability at any time relevant to the appeal period, a 
schedular rating higher than the current 40 percent is not 
warranted.  

The Board further notes that the veteran reported that he 
experienced "tingling" in his lower extremities at the 
December 2006 Board hearing and the January 2005 private 
radiological report shows a possible compression of the right 
L4 nerve root.  Nonetheless, a review of the medical evidence 
reveals that a neurological disorder associated with the 
veteran's service-connected low back disability has not been 
clinically identified and, consequently, separate evaluation 
of any neurological manifestations related to lumbar strain 
is not appropriate at this time.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence weighs against the assignment 
of a schedular evaluation higher than the currently assigned 
40 percent for the veteran's service-connected low back 
disability.  In addition, the evidence does not reflect that 
the veteran's low back disability has caused marked 
interference with his employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
Thus, a referral to the RO for consideration of the 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2006) is not warranted.


ORDER

Entitlement to an evaluation higher than 40 percent for 
service-connected recurrent lumbar strain is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


